                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

Civil Action No. 18–cv–00434–KMT


VICKI HALL,

       Plaintiff,

v.

DONNA HILDERBRAND,
DONNA HILDERBRAND, INC., and
RE/MAX PROPERTIES, INC.,

       Defendants.


                                             ORDER



       This matter is before the court regarding the currently scheduled status conference, the

lack of a unified proposed scheduling order and the court’s recent Order concerning the

defendants’ two motions to dismiss.

       In light of the representations in Plaintiff’s publicly filed “Motion for request of

extension of time to file” [Doc. No. 46] at paragraph 3, the status hearing scheduled for

September 30, 2019 at 11:30 a.m. will be held over the telephone and neither the Plaintiff nor the

attorneys for Defendants (in order to ensure equal treatment of all the litigants) will be allowed

into the courthouse.

       The court has an obligation to protect all persons having business before the court against

unwarranted health and safety risks in the courtroom and to ensure the courthouse remains open
and available to the public during regularly scheduled business hours. See

https://www.newsweek.com/courthouse-bed-bugs-lawyer-1320406.

       Further, in a telephone conversation with this court’s law clerk this day, Plaintiff stated

that she had boxes of documents which habitually reside in the passenger seat of her car to which

she needed access for the hearing. Plaintiff claimed to be unable to convey the boxes from her

car to the courtroom. Therefore, the court finds that in addition to public protection from the

obvious health and safety concern with bringing parasitic insect-infested boxes into a courtroom,

requiring participation by the litigants via telephone will also facilitate the Plaintiff’s ready

access to her documents for use during the hearing if required.

       Therefore, it is ORDERED

       Counsel for the Defendants, Donna Hildebrand and Donna Hildebrand, Inc. shall initiate

a conference call using a LAND LINE telephone with the Plaintiff at the number she lists in her

pleadings and then contact chambers, 719-575-0328, at the scheduled time. Given the Plaintiff’s

unique circumstances, Plaintiff is allowed to use her cellular telephone to participate in the

hearing in spite of the court’s usual standing order that cellphones are not permitted for

telephone hearings. If either party does not answer the telephone or otherwise participate in the

conference call, that party will lose their opportunity to participate in the status conference.

       Dated September 24, 2019.




                                                   2
